DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/18/2022, is acknowledged. Claim 1 is amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102978532 (“Chen”; citing machine translation of record) in view of WO 2011/102244 (“Kamimura”; citing machine translation of record), as evidenced by US 2018/0245172 (“Yuya”; of record).
Regarding claim 1, Chen teaches a steel for railway axles (P 1, Par 1, L 1) that comprises a chemical composition (P 3, Par 4, L 1-5) that is shown in Table 1 compared to the chemical composition of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted by the Examiner that the claim uses closed claim language, thus no other alloying elements are permitted according to the claim language. Chen teaches that H and O are present in an amount of ≤0.00020 wt% and ≤0.0020 wt%, respectively (P 3, Par 4, L 4-5). As these ranges include 0 wt%, they are not required and thus do not violate the closed claim language of the instant claim.
As shown in Table 1, the chemical composition taught by Chen overlaps with, falls within, or encompasses all elements of the instant chemical composition except for Sn. 
The Examiner acknowledges that the chemical composition given by Chen is expressed in weight percent, whereas the chemical composition given by the instant claim set is expressed in mass percent. An ordinarily skilled artisan would readily be able to convert weight percent to mass percent, and would expect the ranges to continue to overlap.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps, falls within, or encompasses the composition claimed in the instant claim for each constituent element.
Regarding Formulae (1) and (2) of the instant claim, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357,553 O.G. 177, 57 USPQ 117; Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77; and In re Pilling, 403 O.G. 513, 44 F (2) 878, 1931 C.D. 75.
The Examiner asserts that an alloy having a chemical composition of: 0.30 wt% C, 0.45 wt% Si, 1.0 wt% Mn, 0.10 wt% Cu, 0.2 wt% Cr, and 0.025 wt% V would equate to a value of 0.64125 for Formulae (1) and 0.63 for Formulae (2), which are both satisfactory as per the instant claim. This proposed alloy falls within the composition taught by Chen in view of Kamimura. Thus, as this chemical composition falls within the chemical composition taught by Chen in view of Kamimura, it has been established that the chemical composition at least overlaps with the relative conditions imparted by Formulae (1) and (2). Thus, a prima facie case of obviousness exists.
Even further, it is noted that Chen teaches an exemplary embodiment of a steel axle having a composition of 0.35 wt% C, 0.45 wt% Si, 1.1 wt% Mn, 0.009 wt% P, 0.009 wt% S, 0.15 wt% Cr, 0.045 wt% Al, balance Fe (Table 1, last row, third composition column), which falls within the claimed compositional ranges except for Sn, which as discussed previously is suggested by Kamimura. This steel composition results in values of 0.66375 for formulae (1) and 0.585 for formulae (2). The value of 0.66375 for formulae (1) falls within the claimed range of 0.58 to 0.67, while the value of 0.585 for formulae (2) falls just outside the claimed range of greater than 0.60, but it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the value of 0.585 for formulae (2) resulting from the exemplary composition of Chen renders the claimed range of greater than 0.60 obvious, as the claimed range does not correspond to any unexpected result or possess any criticality. Applicant has even admitted at [0060]-[0062] that a lower limit of 0.50, not 0.60, for formulae (2) is the critical point below which, the notch factor becomes too high, making it easier for a crack to propagate.
Chen is silent as to a “notch factor” of the rail vehicle axle (as defined in the claim as the ratio of a smooth fatigue limit to a notched fatigue limit), as well as to either of a smooth fatigue limit and a notched fatigue limit. 
It is noted that Chen teaches that the rail vehicle axle overcomes the defects of previous axles having high strength and low plastic toughness, by providing an axle with both higher strength and high plastic toughness (P 4, Par 5, L 1-2). Additionally, Chen notes that a good fatigue resistance is desirable in railway axles (P 1, Par 3, L 2-3). Further, it is known in the art that steel lowered in toughness rises in notch sensitivity. If that notch sensitivity rises, fatigue strength of the steel becomes easily affected by fine surface flaws (Yuya: [0012]), i.e. notches. Thus, the Examiner asserts that the “notch factor” of the instant claim is simply a metric for measuring the toughness of an axle. A notch factor which approaches 1 indicates that the fatigue strength/limit of an axle is not impacted substantially by the presence of surface flaws, such as notches, as the fatigue strength/limit at a notched location is approaching the same values as the fatigue strength/limit at a smooth location. It would follow that such a material would have high toughness, as indicated by the evidentiary Yuya reference. Therefore, as modified Chen teaches that the rail vehicle axle overcomes the defects of previous axles by providing an axle with both high strength and high toughness, teaches a composition which falls within, overlaps, or encompasses the claimed composition for each constituent element, and satisfies both claimed formulae (1) and (2), an ordinarily skilled artisan would have expected that the axle taught by Chen would possess a notch factor which approaches a value of 1, as notch sensitivity would be low. Further, Kamimura teaches that the addition of 0.03-0.5 % of Sn contributes to excellent fatigue crack growth resistance (P 6, L 223 & 227-228).
Additionally, it is noted that the production method of the instant application is generic, only disclosing that one example of forming the axle of the instant application requires the steps of: 1) producing molten steel with a correct composition (Instant Application: [0065], L 1); 2) forming an ingot from the molten steel (Instant Application: [0065], L 2); 3) subjecting the ingot to hot forging above an Ac1 temperature of the steel to form a crude product (Instant Application: [0065], L 2-3); 4) conducting normalization heat treatment above the Ac1 temperature, then allowing to cool (Instant Application: [0065], L 3-6); 5) optional tempering heat treatment below the Ac1 temperature (Instant Application: [0065], L 6-7); and 6) machining to form an axle (Instant Application: [0066], L 1-2). 
The Examiner notes that Chen teaches a production method including the steps of 1) converter smelting and molten steel refining (P 3, Par 7, L 1 - P 4, Par 1, L 1) (analogous to the step of production of molten steel with correct composition, as disclosed by the instant application); 2) pouring to form a cast slab (P 3, Par 7, L 1 - P 4, Par 1, L 2) (analogous to the step of forming an ingot from molten steel as disclosed by the instant application); 3) heating to a temperature of 1250-1300 C, maintaining temperature at 1240-1270 C, then initiating hot rolling at 1150-1200 C, and concluding rolling at 900 C (P 6, Par 6, L 1-6) (analogous to the step of hot forging to form a crude product as disclosed by the instant application); and 4) conducting normalizing heat treatment (P 7, Par 1, L 3) (analogous to the step of subjecting the crude product to normalizing as disclosed by the instant application). Regarding the steps of tempering and machining which are not explicitly disclosed by Chen, the Examiner notes that 1) tempering as disclosed by the instant application is an optional step; and 2) as Chen teaches a production method for a steel for railway axles (P 3, Par 7, L 1), an ordinarily skilled artisan would appreciate that to form the actual axle itself, an additional step of machining may be required to produce an axle of the exact correct shape.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the axle taught by Chen in view of Kamimura would possess each of 1) a notch factor range, 2) a smooth fatigue limit range, and 3) a notched fatigue limit range as claimed or in amounts thereof to render the claimed ranges obvious due to overlapping or encompassing ranges (MPEP 2144.05 I), absent evidence or persuasive reasoning to the contrary, as 1) as Chen teaches that the axle has a high toughness, it would be expected that the axle would also possess a notch factor which approaches 1, as a high toughness indicates a low notch sensitivity, thereby increasing the axle’s resistance to decreases in fatigue strength due to the presence of notches; 2) the axle taught by the prior art has a substantially similar composition to that of the instant claim, as well as providing a similar inclusion amount of Sn for the same purported benefit of improving fatigue resistance in view of Kamimura; and 3) the axle taught by the prior art has a substantially similar production method compared to the generic production method disclosed in the Instant Application.
Even further, it is noted that Applicant admits in paragraph [0026] of the as-filed disclosure that when the value range of Formulae (2) is not less than 0.5, the steel has a notch factor of 1.47 or less. Since the composition of Chen has been shown to result in a Formulae (2) which may exceed 0.5, such as the exemplary value of 0.63 discussed previously, one of ordinary skill in the art would expect that the taught steel would have a notch factor that at least overlaps the claimed range, absent any showing to the contrary.
Regarding claim 2, Chen teaches a steel for railway axles (P 1, Par 1, L 1) that comprises a chemical composition (P 3, Par 4, L 1-5) that is shown in Table 2 compared to the chemical composition of the instant claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is noted by the Examiner that the claim uses closed claim language, thus no other alloying elements are permitted according to the claim language. Chen teaches that H and O are present in an amount of ≤0.00020 wt% and ≤0.0020 wt%, respectively (P 3, Par 4, L 4-5). As these ranges include 0 wt%, they are not required and thus do not violate the closed claim language of the instant claim.
It is also noted by the examiner that the claim language requires at least one of Cu, Ni, Cr, and Mo to be contained in an amount shown in italics and surrounded by dashed lines in Table 2. Entries in the “overlap” column that are in italics and surrounded by dashed lines correspond to these narrower ranges.
As shown in Table 2, the chemical composition taught by Chen overlaps with, falls within, or encompasses all elements of the instant chemical composition except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps, falls within, or encompasses the composition claimed in the instant claim for each constituent element.
Regarding claim 3, Chen teaches a steel for railway axles (P 1, Par 1, L 1) that comprises a chemical composition (P 3, Par 4, L 1-5) that is shown in Table 3 compared to the chemical composition of the instant claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It is noted by the Examiner that the claim uses closed claim language, thus no other alloying elements are permitted according to the claim language. Chen teaches that H and O are present in an amount of ≤0.00020 wt% and ≤0.0020 wt%, respectively (P 3, Par 4, L 4-5). As these ranges include 0 wt%, they are not required and thus do not violate the closed claim language of the instant claim.
It is also noted by the examiner that the claim languages requires at least one of Al, V, and Ti to be contained in an amount shown in italics and surrounded by dashed lines in Table 3. Entries in the “overlap” column that are in italics and surrounded by dashed lines correspond to these narrower ranges.
As shown in Table 3, the chemical composition taught by Chen overlaps with, falls within, or encompasses all elements of the instant chemical composition except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps, falls within, or encompasses the composition claimed in the instant claim for each constituent element.
Regarding claim 4, Chen teaches a steel for railway axles (P 1, Par 1, L 1) that comprises a chemical composition (P 3, Par 4, L 1-5) that is shown in Table 4 compared to the chemical composition of the instant claim.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It is noted by the Examiner that the claim uses closed claim language, thus no other alloying elements are permitted according to the claim language. Chen teaches that H and O are present in an amount of ≤0.00020 wt% and ≤0.0020 wt%, respectively (P 3, Par 4, L 4-5). As these ranges include 0 wt%, they are not required and thus do not violate the closed claim language of the instant claim.
It is noted by the examiner that the claim languages requires at least one of Cu, Ni, Cr, and Mo, as well as at least one of Al, V, and Ti to be contained in an amount shown in italics and surrounded by dashed lines in Table 4. Entries in the “overlap” column that are in italics and surrounded by dashed lines correspond to these narrower ranges.
As shown in Table 4, the chemical composition taught by Chen overlaps with, falls within, or encompasses all elements of the instant chemical composition except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps, falls within, or encompasses the composition claimed in the instant claim for each constituent element.

Double Patenting








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,392,683 in view of WO 2011/102244 (“Kamimura”; citing machine translation of record).
The ‘683 patent claims a rail vehicle axle, having a composition which is virtually identical to the composition of the instant claims, except for a lack of any Sn (the instant claims require 0.07-0.40 mass%).
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into the ‘683 patent, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a rail vehicle axle such as that claimed in the ‘683 patent as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel claimed by the ‘683 patent in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.
Further, it is noted that the ‘683 patent does not explicitly claim a notch factor of the rail vehicle axle, nor does it claim explicit smooth and notched fatigue limits. It is noted that Applicant admits in paragraph [0026] of the as-filed disclosure that when the value range of Formulae (2) is not less than 0.5, the steel has a notch factor of 1.47 or less. Applicant also admits in [0043] of the as-filed disclosure that the smooth and notched fatigue limits are dependent upon the inclusion of Sn. Since the ‘683 patent claims nearly the exact same range of Formulae (2) as the instant claims, and modification by Kamimura results in a Sn content of substantial similarity to that of the instant claim, one of ordinary skill in the art would expect that the axle claimed in the ‘683 patent in view of Kamimura would have a notch factor that is equivalent to the claimed range, absent any showing to the contrary, and possess smooth and notched fatigue limits which fall in or overlap with the claimed amount. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments


Applicant’s remarks filed 11/18/2022 are acknowledged and have been fully considered. Applicant has argued that the prior art combination of Chen and Kamimura neither disclose nor suggest Formulae (1) and (2) of the present claims. The Examiner finds this unpersuasive, and notes that a prima facie case of obviousness is maintained based on the combination of Chen and Kamimura, for the reasons articulated in the present correspondence, of which Applicant has not rebutted.
Applicant argues further that were the Sn content of Kamimura to be included with a view to improve corrosion resistance in Chen, as the Examiner has proposed, then Sn content would allegedly need to be higher than in Kamimura, given the higher C content of the steel of Chen and the lower contribution of Cr in corrosion resistance. Given this argument, Applicant concludes that it is not reasonable to suggest that one of ordinary skill in the art would apply the Sn content disclosed in Kamimura directly to Chen.
	The Examiner respectfully finds this argument to be unpersuasive. Regarding Applicant’s allegation that the Office has argued that the carbon content of a steel does not have any effect on corrosion resistance, the Examiner notes that this argument takes the Office’s position out of context and is improper. 
As stated in the final rejection mailed 8/19/2022, it was stated by the Examiner that “However, the effect of corrosion suppression does not appear to rely on the presence of C or lack thereof, as taught by Kamimura (P 9, L 363-372). Thus, one of ordinary skill in the art could have reasonably concluded that an effect of improving corrosion resistance in the steel would be attained by alloying the railway axle steel of Chen with the Sn content disclosed by Kamimura, even in view of a differing C content, as C does not appear to have any effect on the mechanism of corrosion resistance [which Sn imparts] as taught by Kamimura.” Thus, the Office did not argue that carbon content has no effect on corrosion resistance of a steel. Rather, the Office stated that a relative difference in carbon content between the references would not affect the mechanism by which an addition of tin (Sn) would impart corrosion resistance to a steel – as such, addition of Sn in the amount taught by Kamimura would reasonably be expected by one of ordinary skill in the art to result in improvement of corrosion resistance if applied to the steel of Chen. Although the two arguments may sound similar, they are different, and should not be conflated as Applicant has done.
To elaborate, the Office never asserted that by incorporating the amount of Sn taught by Kamimura into the steel of Chen, the exact same degree of corrosion resistance would be obtained. Certainly, differences in composition, such as the C content, may result in varying degrees of corrosion resistance between the two steels, as Applicant has explained, although it is noted that such argument cannot take place of evidence in the record. Further, the difference in C content taught by Chen (0.27-0.37 wt% C) and that of Kamimura (0.01-0.14 wt% C) is not substantial. 
If Applicant’s argument were to be taken as persuasive, then it could be argued that any minor difference in any alloying element which could be tied in any way whatsoever to the concept of corrosion resistance in general, could be effectively used as a reason to argue against the modification of one steel’s composition through the teachings of another. It may be more appropriate to reason that in view of the lower C content of Kamimura as compared to Chen, an ordinarily skilled artisan would be motivated to select a Sn content in the upper range of that disclosed by Kamimura (0.3-0.5 wt% Sn) in order to impart a similar degree of corrosion resistance. To argue against incorporation of the taught range whatsoever, however, is unreasonable.

Regarding Applicant’s arguments against the non-statutory obviousness-type double patenting rejections of record, the same responses as set forth above are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735